 B. N. BEARD COMPANYB. N. Beard Company and International Union ofOperating Engineers, Local No. 478, AFL-CIO.Case I -CA- 11491August 8, 1977DECISION AND ORDEROn April 21, 1976, the Regional Director forRegion I of the National Labor Relations Boardissued a complaint and notice of hearing in the aboveproceeding alleging that, by failing or refusing toimplement its February 17, 1976, agreement with theUnion to return discharged employee LawrencePoole to its employ as of February 23, 1976,Respondent has engaged in, and is engaging in,certain unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and (5) andSection 2(6) and (7) of the National Labor RelationsAct, as amended.Thereafter, on July 19, 1976, counsel for theGeneral Counsel filed with the Board in Washington,D.C., a Motion for Summary Judgment, withexhibits attached, based on Respondent's failure tofile a timely answer to the complaint as required bythe Board's Rules and Regulations. On July 27, 1976,the Board issued an order transferring proceeding tothe Board and Notice to Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. On September 13, 1976,Respondent filed a motion for permission to fileanswer, attaching thereto its answer, and an Objec-tion to Motion for Summary Judgment alleging thatit had been without counsel and that it had gooddefenses to the complaint.The Board, having duly considered the matter, is ofthe opinion that the issues raised by the pleadingsand the submissions of the parties would be bestconsidered on a complete record made at the hearingbefore an Administrative Law Judge.If the allegations of the complaint be true, what wehave before us is an agreement between Respondentand the Union to resolve an existing grievance byreemploying a discharged employee. If the settlementof this grievance were said to have been arrived atthrough the process of collective bargaining and if, asalleged, Respondent refused to implement thisagreement, this action might be viewed as a failure tobargain under the Act to the same extent and in thesame manner as a refusal to process the grievance inthe first place or a failure to implement the terms ofCf. B. C. Hat'k Chevrolet, Inc., 226 NL RB 527 (1976): Pan-Abode. Inc.,222 NLRB 313 (1976).2 N. R. B. v. C. & C. PlvwoodCorp.. 385 U.S. 421, 428 (1967).:' Sec. IO(a) of the Act provides: 'The Board is empowered ... toprevent an' person from engaging in any unfair labor practice .affecting231 NLRB No. 41any collective-bargaining agreement reached duringnegotiations.'This does not appear to be an instance where theBoard would construe "a labor agreement to deter-mine the extent of the contractual rights which weregiven the union by the employer." 2 For it is possiblethat the Board need not construe the terms of theagreement in order to rule upon the complaint but,instead, would be insuring that the terms of theagreement are carried out.Although our dissenting colleagues acknowledgethe well-established rule that conduct which isproscribed under the Act cannot be ruled out as anunfair labor practice merely because the sameconduct also constitutes a breach of contract, theywould dismiss the complaint on the ground that theagreement at issue, if anything, was merely anagreement in which the parties had only contractualrights but no statutory interests. They argue that,because the Board lacks general jurisdiction overbreaches of collective-bargaining agreements, thisagreement should be enforced by the courts and notthe Board. By their exercise in semantics, ourcolleagues have evaded the Board's statutory obliga-tion to rule upon alleged unfair labor practices and inso doing they have ignored basic principles ofcollective bargaining which the Act is designed toprotect.3If the issues here are found to involve statutoryrights, it is the Board's statutory obligation to upholdthem. It is therefore irrelevant that there may beremedies which are available through the "usualprocess of law," such as damages. The task before uswould be a vindication of statutory bargaining rightswhich the Board, as Congress envisioned, is far betterable to accomplish than the courts; bargainingrepresentatives aggrieved by an employer's refusal tobargain will face "inordinate delays in obtainingvindication of their statutory rights" if first they arerequired to submit to time-consuming civil litiga-tion.4In view of the foregoing, we shall remand the caseto the Regional Director for further appropriateproceedings so that the issues raised by the complaintcan be considered on a complete record made at ahearing before an Administrative Law Judge. In thisregard, we shall also order that Respondent's belatedanswer be received, since Respondent was previouslywithout counsel to advise it of its obligations in theseproceedings, and such acceptance of Respondent'sanswer does not prejudice any party.commerce. This power shall not be affected by any other means ofadjustment or prevention that has been or may he established by agreement.law, or otherwise ...."N. L.R.B. v. C & C Plyvwood, supra at 429.191 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIt is hereby ordered that the General Counsel'sMotion for Summary Judgment be, and it hereby is,denied.IT IS FURTHER ORDERED that Respondent's motionfor permission to file its answer be, and it hereby is,granted.IT IS ALSO FURTHER ORDERED that the instant CaseI-CA-11491 be, and it hereby is, remanded to theRegional Director for further appropriate proceed-ings herein.MEMBERS PENELLO AND WALTHER, dissenting:The Board has long recognized that a breach ofcontract is not ipso facto an unfair labor practice.5However, where the breach of a collective-bargainingcontract has been found to substantially infringeupon the statutory rights of the bargaining represen-tative or amounts to a substantial renunciation ofbasic collective-bargaining principles, the Board hasfound a violation of Section 8(a)(5).6In our judgment, the record herein does notestablish conduct sufficient to justify an 8(a)(5)violation. The basis for the complaint herein lies inRespondent's failure to honor a commitment to5 C & S Industries, Inc., 158 NLRB 454, 458 (1966); National DairyProducts Corporation. Detroit Creamerv Division, 126 NLRB 434 (1960);United Telephone Company of the West and United Utilities, Incorporated, 112NLRB 779 (1955).6 Papercraft Corporation, 212 NLRB 240, 241, at fn. 3 (1974): NedcoConstruction Corp., 206 NLRB 150 (1973); C & C Plywood Corporation, 148NLRB 414, enforcement denied 351 F.2d 224, revd. 385 U.S. 421 (1969).reemploy an individual who has been discharged. Atno point has there been any claim that the employeewas discharged for engaging in conduct protected byour Act. In the absence of such a claim, we fail to seehow Respondent's failure to honor its commitmentto reemploy rises to the level of a substantialinfringement upon the statutory rights of the bar-gaining representative, or amounts to a substantialrenunciation of basic collective-bargaining princi-ples.In failing to assume the role of policing each andevery agreement made between an employer and abargaining representative, we are merely followingthe admonition of Congress that "the Board shouldnot have general jurisdiction over all alleged viola-tions of collective bargaining agreements and thatsuch matters should be placed within the jurisdictionof the courts."7In our judgment, enforcement of the"agreement" herein is best left to the usual process oflaw and not to the Board. In these circumstances, wewould find that the complaint does not allege factssufficient to set forth a cause of action under Section8(a)(5) and we would, accordingly, deny the Motionfor Summary Judgment and dismiss the complaint.87 N.L.R.B. v. Cdl C Plywoo4, supra at 427 (1967).a Under our view, it would be unnecessary to pass on Respondent'smotion for permission to file answer or consider its Objection to Motion forSummary Judgment.192